Citation Nr: 1717091	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis prior to December 30, 2014, in excess of 20 percent for left knee arthritis limitation of flexion from December 30, 2014, and in excess of 20 percent for left knee arthritis limitation of extension from December 30, 2014.  

5.  Entitlement to a disability rating in excess of 10 percent for left knee instability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2013, the Veteran and his spouse testified at a videoconference hearing before a Veterans Law Judge.  The Veteran's representative waived agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2016) on the record.   

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Board sent a letter to the Veteran in February 2017, which explained that the Veterans Law Judge who presided over his hearing was unavailable to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  He was instructed that if he did not respond to this letter within 30 days, the Board would assume that he did not wish to have another hearing before a Veterans Law Judge currently employed by the Board.  The Veteran has not responded to the letter and the 30 day time period has expired.  Thus, the Board will proceed with the matter on appeal.

The Board notes that the Veteran did not submit a notice of disagreement with the February 2010 RO denial of service connection for psychiatric disability other than PTSD.  In essence, the issue before the Board could have been expanded to include all psychiatric disorders diagnosed, but the Veteran has limited consideration to the PTSD issue.  Thus, the psychiatric disability issue on appeal is limited to the question of service connection for PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In an October 2014 decision, the Board reopened the claim for service connection for headaches and remanded this matter in addition to the claims for service connection for PTSD and sleep apnea and the claim for an increased rating for the left knee disability for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of a VA medical examinations and obtaining treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A March 2016 rating decision assigned a 20 percent rating for left knee arthritis limitation of flexion from December 30, 2014 and assigned a 20 percent rating for left knee arthritis limitation of extension from December 30, 2014.  This award does not constitute a full grant of the benefits sought.  Therefore, these increased rating issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).






FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active service.    

2.  The Veteran experienced a corroborated stressor event in service.

3.  The Veteran's PTSD is not associated with a corroborated inservice stressor event, and was not otherwise aggravated by such a corroborated stressor event. 

4.  The Veteran's current headache disorder did not originate in service or until many years thereafter, and is not otherwise related to disease, injury or other event in active service.  

5.  Sleep apnea was not manifested during the Veteran's active duty service or for many years thereafter, is not otherwise related to disease, injury or other event in active service.   

6.  Prior to December 30, 2014, the service-connected left knee arthritis is principally manifested by pain, x-ray evidence of degenerative changes in the knee joint, full extension, flexion ranging from zero degrees to 60 degrees to full flexion; painful motion, tenderness to palpation, occasional crepitus, occasional effusion, and functional loss manifested by less movement than normal and pain on movement; without objective evidence of subluxation, lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.   

7.  From December 30, 2014, the service-connected left knee arthritis is principally manifested by pain, x-ray evidence of degenerative changes in the knee joint, extension limited to 15 degrees, flexion limited to 25 degrees, painful motion, localized tenderness and pain to palpation, weakness, mild swelling, and functional loss manifested by less movement than normal, and pain on movement; without objective evidence of deformity, subluxation, lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.      

8.  For the entire period of the appeal, the left knee instability is no more than mild and there is no moderate or severe instability or subluxation.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  Prior to December 30, 2014, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected left knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 to 5261 (2016). 

5.  From December 30, 2014, the criteria for the assignment of a disability rating in excess of 20 percent for the service-connected left knee arthritis limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 to 5261 (2016). 

6.  From December 30, 2014, the criteria for the assignment of a disability rating in excess of 20 percent for the service-connected left knee arthritis limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 to 5261 (2016). 

7.  For the entire appeal period, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to notify for the claims.  The Board finds that the Veteran has been provided adequate notice.  The record shows that the Veteran received notice letters pertaining to all issues on appeal, advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  See the notice letters dated in August 2008, September 2008, February 2009, March 2009, August 2009, December 2014, and December 2015.   

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available service treatment records are associated with the claims file.  VA treatment records dated from 1997 to 2016 are associated with the file.  Social Security Administration (SSA) records are associated with the file.  Private medical records identified by the Veteran are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims.  In September 2008, February 2009, April 2009, September 2009, and December 2015, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.

The Veteran underwent a VA examinations in August 2009, February 2013, and December 2014 to obtain medical evidence as to the nature and severity of the left knee disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent VA examinations in September 2009 and January 2015 2016 (psychiatric examinations) and December 2014 (headaches and sleep apnea) to obtain medical evidence as to the nature and likely etiology of the claimed PTSD, headaches, and sleep apnea.  The Board finds that the VA examinations and medical opinions are adequate for adjudication purposes.  The examinations were performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners provided medical opinions as to the nature and etiology of the claimed disabilities, specified the current diagnoses, and provided medical opinions as to whether the current disabilities were related to active service or a service-connected disability.  The Board finds that for these reasons the Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required in this appeal.

As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claims.

2.  Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, an organic disease of the nervous system is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3) (2016). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 4.125 requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014 and DSM 5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis: Service Connection for PTSD

The Veteran contends that he has PTSD as a result of a stressor event in active service.  The Veteran does not assert that he served in combat or that the PTSD is due to fear of hostile military or terrorist activity.  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The Veteran asserts that he has PTSD due to a stressor event in active service in 1975 when serving aboard USS Albany and his friend D.W.D. died in an onboard fire.  See the September 2013 Board Hearing Transcript and the Veteran's statements.  The Board finds that the stressor event is corroborated.  The June 2009 response from the U.S. Army and Joint Services Records Research Center (JSRRC) indicates that they reviewed the 1975 command history for USS Albany (CG-10).  The history reveals that USS Albany departed Norfolk, Virginia for a Northern Europe and Exercise Ocean Safari 75 deployment on September 26, 1975.  The history further reveals that on September 29, 1975, at 17:30 hours, a fuel oil fire broke out in the ship's number two fire-room.  The fire was controlled and extinguished within 30 minutes with nine casualties including one killed, Electrician's Mate (EM3) D.W.D., USN, and eight suffered from burns and smoke inhalation.  The Veteran's service personnel records show that the Veteran was aboard this ship at the time of the fire.  

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f). 

The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV that is due to a verified stressor event from the period of active service, but the weight of the evidence establishes that the Veteran's PTSD is more likely than not due to the Veteran's traumatic childhood and stressor events from that time period in his life, and not due to the stressor event during his period of active service.  

The Veteran was afforded a VA psychiatric examination in January 2015.  The VA examiner, a VA psychologist, concluded that the Veteran's diagnoses were Unspecified Personality Disorder with Antisocial, Paranoid and Borderline Personality traits; Bipolar Disorder; PTSD; and Cannabis Use Disorder, moderate.  It was noted that the Veteran denied having any family history of mental illness.  He reported to multiple past providers and the previous VA examiner that his mother had significant psychiatric problems and was hospitalized in a psychiatric facility at least once during his childhood.  He shared that he had at least 2-3 stepfathers and one of them was an alcoholic who was physically abusive to him as a child.  He reported that he was sexually abused by an older female babysitter at around age 8 or 9.  

The Veteran denied any personal mental health issues or treatment prior to the military.  He denied having any psychiatric treatment in the military; it was noted that the Veteran reported to the previous examiner that he had mental health treatment due to "having top secret security issues."  The Veteran reported he has never had any mental health treatment outside of the VA system and believes that the first time he ever engaged in any form of mental health treatment was around 15 or 20 years ago when he was sent to the Cincinnati VA after going into Providence Hospital.  The Veteran has not had inpatient treatment since 1999.  It was noted that the Veteran was well-engaged in mental health treatment via the Dual Diagnosis program and he attends appointments with his VA providers regularly.  He is currently being prescribed venlafaxine, carbamazine and olanzapine for which he reported compliance.

The VA examiner stated that before an opinion was rendered, it was important to point out that there were multiple inconsistencies between the information provided by the Veteran in the presence of his wife during the interview and the evidence present in his file.  During the interview, the Veteran denied any criminal history.  However, per VA electronic medical records, he told provider on January 15, 1997: "Pt stated that he was charged with possession of contraband, drug abuse, and assault, while in the marines, after he threw some explosives at people (? while high on drugs). he spent about 3 weeks in a civilian jail, then several weeks in the brig. Pt has subsequently been charged with hit and run and assault."  Further, the Veteran described his childhood during this interview in highly positive terms.  However, there are multiple references to childhood physical abuse and exposure to violence during his childhood.  On January 16, 1997, the psychiatrist noted that at age 12, the Veteran was involved in organized crime via a street gang.  The Veteran denied a history of physical aggression during the interview.  However, in past interview, he shared that he's been in over too many physical altercations to count.  There are multiple references to aggressive/criminal behaviors throughout his medical record.  He has been involved in mental health treatment at the Cincinnati VA for approximately 17-18 years and carries multiple psychiatric diagnoses including PTSD, neurotic depression, intermittent explosive disorder, major depressive disorder with psychotic features, bipolar disorder NOS, cannabis dependence, borderline personality disorder, panic disorder without agoraphobia, antisocial personality disorder, and alcohol abuse.  The VA examiner stated that the Veteran is a poor historian, yet currently endorses symptomology consistent with a diagnosis of PTSD based on both DSM-IV and DSM-5 criteria.  

The VA examiner opined that the PTSD was less likely related solely to the Veteran's claimed military stressor (conceded fire aboard USS Albany) and is more likely than not related to a life-time of traumatic experiences beginning in childhood.  The VA examiner noted that there is extensive evidence present in his file of childhood trauma and abuse (e.g., see the VA treatment records dated 1/16/97, 2/25/09; 6/4/99).  In a note dated, 8/11/98, there is reference to his artwork, "Much of his work, since childhood, had consistently violent imagery".  On 7/25/98, it is noted that the Veteran "continued to describe extreme amount of violence and abuse which was present during his childhood and adolescence, more about his own current need to avoid acting on violent impulses which are still present."  Further, according to medical records, (depicted in note on 1/16/97), the Veteran was involved in criminal behavior prior to experiencing his military stressors.  

The VA examiner stated that the Veteran also currently meets full DSM-5 criteria for an Unspecified Personality Disorder, and he exhibits long-standing antisocial and borderline personality traits which are well-documented throughout the 18 years of medical records present in CPRS.  The VA examiner noted that the previous examiner in 2009 summed up relevant treatment records, noting: "Discharge summary from January 1997 stated that the Veteran himself actually had a long and extensive history of antisocial behavior.  Those documents stated "starting with theft when he was 12 and he claimed to have been involved from that time forward in organized crime and was trained in breaking and entering and in murder from his early teens."  He reported when he joined the Marines, he quickly became involved in a black market contraband organization, which operated within the Marines and they had considerable dealing in smuggled good, smuggled drugs, prostitution, and contract murders.  Those records also stated that he had chronic alcohol usage starting at the age of 7.  

The VA examiner stated that the Veteran also currently meets full DSM-5 criteria for a Diagnosis of Bipolar Disorder.  The VA examiner opined that this diagnosis is less likely incurred proximal to or as a result of his military service as his service treatment records are silent for any mental health diagnosis or treatment surrounding his military service.  The VA examiner stated that the Veteran's file was silent for any mood disorder diagnosis until the late 1990's.  It was noted that the Veteran's Cannabis Use Disorder was present prior to entering the military and the VA examiner opined that it was not permanently aggravated by his military service.  The VA examiner opined that the primary influence which has had a long-term and cumulative negative impact upon his current social and occupational functioning is his personality disorder.  However, the symptoms of his personality disorder, mood disorder and substance dependence are similar (e.g., suspiciousness, affective lability, irritability, paranoia, defensiveness, sleep problems, depression, panic) are so chronic and similar that they cannot be fully separated without resorting in mere speculation.  

In a November 2015 VA addendum opinion, the VA examiner, the same VA psychologist who conducted the January 2015 examination, opined that the Veteran's PTSD is less likely than not aggravated by his military service.  The VA examiner noted that although the traumatic events contributing to the Veteran's current diagnosis of PTSD occurred prior to the service, there is not clear and unmistakable evidence that he met full criteria for a diagnosis of PTSD upon entry into the service.  His entrance examination is silent for any mental health complaints or diagnosis and he was considered sound upon entrance into the service.  His claims file is silent for any mental health diagnosis or treatment prior to service.  It was noted that the Veteran's electronic file was re-reviewed by the VA examiner and the Veteran was not recalled for a face-to-face interview. 

The Veteran was afforded a VA psychiatric examination in September 2009.  The VA examiner, a VA psychiatrist, concluded that the Veteran did not meet diagnostic criteria for PTSD.  The VA examiner noted that VA had indicated that there was  a verified PTSD stressor of the death of a friend, which has been confirmed.  The VA examiner stated that he still did not think the Veteran met the diagnostic criteria for PTSD.  The VA examiner noted that the Veteran reported a history of well documented mood liability; however, it was not felt that PTSD was the cause of his mood liability.  Old records document that he has had longstanding problems in regards to severe personality pathology.  His records from 1997 hospitalization with Dr. K. reported that he had been seen privately by a psychiatrist in the summer of 1996 and was on Depakote and Paxil, which helped his symptomatology, but that he weaned himself off of medication as his wife lost health insurance; those records also state that he cut a Doberman Pincher's throat and killed him because it startled him.  The discharge summary during that hospitalization stated "the patient reported he was having traumatic nightmares, increased arousal and avoidance of people and derange of affect.  PTSD was considered; however, this did not seem to be a major influence."  

The VA examiner noted that the Veteran's current psychologist, Dr. S. has listed PTSD, depression with psychotic features, and marijuana dependence; however, military stressors that the Veteran reported during this session did not appear to totally substantiate this.  The discharge summary from January 1997 stated that the Veteran actually had a long and extensive history of antisocial behavior.  Those documents stated "starting with theft when he was 12 and he claimed to have been involved from that time forward in organized crime and was trained in breaking and entering and in murder from his early teens."  He reported when he joined the Marines, he quickly became involved in a black market contraband organization, which operated within the Marines and they had considerable dealing in smuggled good, smuggled drugs, prostitution, and contract murders.  Those records also stated that he had chronic alcohol usage starting at the age of 7 and continuing until his 1997 hospitalization at least and they also noted significant improvement in his mood with combination mood stabilizer and antidepressant.  The Veteran's stressors from the military did appear to be a bit inconsistent and possibly over exaggerated and his service medical records are not available for verification of many of his reported stressors.  It was noted that the Veteran does appear to be chronically marijuana dependent.  There were no other post military stressors reported.  The VA examiner concluded that the Veteran is less likely as not felt to be suffering from PTSD caused by or a result of his military experiences, but more so appears to be suffering from bipolar disorder with psychotic features exacerbated by chronic Axis II pathology.  The VA examiner opined that the latter two diagnoses were not felt to be caused by or a result of his military service.  In an addendum note, the VA examiner stated that he reviewed the claims file.  

The VA treatment records corroborate the information provided in the VA examination reports.  A March 2009 VA psychological pain assessment for knee surgery indicates that the Veteran is actively enrolled in the Dual Diagnosis Clinic. He is followed for Major Depression with psychotic features, PTSD, Marijuana Abuse (active) and Alcohol Dependence in sustained full remission. He is followed closely in the Dual Diagnosis by a VA therapist and in PTSD by a VA psychiatrist.  The Veteran reported that as a result of treatment, his depression is much less severe and he no longer experiences psychotic features.  He reported similar improvements in his PTSD.  Review of his medical record suggests he has been compliant with mental health treatment and has benefitted from treatment.  He is described as chronically symptomatic but stable.  A Beck Depression Inventory - Primary Care score of 4 taken for today's interview suggests only mild depression.  He is a tobacco smoker and he smokes marijuana regularly.  The VA treatment record document the Veteran's report of physical abuse in his childhood.  He reported that his mother was psychiatrically hospitalized several times during his childhood and he lived off and on with his mother and various female relatives or on the street as a child.  See also the VA mental health treatment records dated in July 1998 and August 2000 which reference the Veteran's abusive childhood.    

January 1997 VA hospital records indicate that the Veteran was hospitalized for seven days after presenting in the Emergency Room with a chief complaint of "I started having panic attacks real bad on Friday night."  On admission to the hospital, the Veteran had major depression with psychotic features in that he was reporting decreased sleep, decreased appetite, loss of interest in his activities, a loss of energy and considerable feelings of guilt.  He also reported decreased concentration.  He was having suicidal ideation and reported experiencing auditory and visual hallucinations.  The Veteran reported he was having traumatic nightmares, increased arousal and avoidance of people and a range of affect.  Post traumatic stress disorder was considered; however, this did not seem to be a major influence.  On interview, the Veteran presented himself with a long and extensive history of antisocial behavior, starting with thefts when he was 12 and he claimed to have been involved from that time forward in organized crime and was trained in breaking and entering and in murder from his early teens.  He reported when he joined the Marines, he quickly became involved in a black market contraband organization which operated within the Marines and they had considerable dealing in smuggled goods, smnugged drugs, prostitution and contract murders.  He did not explain his initial involvement in organized crime when he returned home after being discharged from the military but did not report any recent involvement in planned criminal activity. 

The Veteran also reported a chronic irritability which he had treated by using high doses of marijuana.  He said the marijuana had become less affective in the six months prior to admission.  He also has had chronic alcohol use starting at the age of seven and continuing until recently.  The discharge diagnoses were Major depressive episode with psychotic features; Rule out bipolar affective disorder, mixed state; Cannabis dependence; Alcohol abuse; and Antisocial personality disorder.  

The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV due to the verified stressor event in active service.  The weight of the competent and credible evidence shows that the Veteran has a diagnosis of PTSD in accordance with DSM-IV and DSM-5 due to the stressor events from his childhood and outside of active service.  

There is medical evidence of record which shows that the Veteran had a diagnosis of PTSD due to the in-service stressor event.  A February 2008 VA mental health treatment record indicates that the Veteran had PTSD secondary to traumatic experiences in military (non-combat, but involved violence) and his primary symptoms were flashbacks, nightmares, and sleep disturbance.  In a November 2008 joint statement, the Veteran's VA psychiatrist and VA psychologist stated that the Veteran had been receiving treatment for psychotic depression and PTSD related to events which occurred in the military.  They stated that the events involved military actions both here in the United States and overseas as well including an especially horrific trauma included a fire onboard ship and needing to assist with removal of burned bodies, including the Veteran's best friend.  In a May 2013 statement, a VA psychiatrist stated that the Veteran had an Axis I diagnosis of PTSD in accordance with DSM-IV and the PTSD symptoms related specifically to the trauma content.   

However, the Board finds these assessments of PTSD to have limited probative value since it is not clear if the health care providers making the assessments considered the Veteran's complete history as did the VA psychologist who authored the 2015 VA psychological evaluation reports and opinions and the 2009 VA psychiatrist who authored the 2009 VA medical opinion.  It is not clear if the health care providers considered the Veteran's verified in-service stressor event in addition to the traumatic events which occurred prior to active service.  The health care providers either do not identify the stressor events that led to the diagnosis of PTSD or do not discuss the impact the pre-service stressor events may have on the current diagnosis of PTSD.  

The Board finds that the 2009 and 2015 VA evaluation reports and medical opinions outweigh the 2008 VA mental health treatment record and the November 2008 and May 2013 assessments.  The 2009 and 2015 VA medical examinations and opinions are based upon a comprehensive examination of the Veteran and a comprehensive review of the Veteran's psychiatric history and treatment records and evaluations.  The VA examiners considered the Veteran's psychiatric history, interviewed the Veteran, and reviewed his long history of psychiatric and substance abuse history and treatment, and his history of abuse in his childhood.  The VA examiners specifically considered whether the Veteran had a current diagnosis of PTSD that is related to the Veteran's inservice stressor event.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case. 

The Veteran himself asserts that he has PTSD due to the in-service stressor event.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical or psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.

The weight of the evidence shows that the Veteran does not have a current diagnosis of PTSD due to a verified stressor event in active service.   Accordingly, on this record, the evidence does not show that the Veteran has PTSD that was incurred in or is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for PTSD is denied.

Analysis: Service Connection for sleep apnea

The Veteran contends that he has sleep apnea that first manifested in active service.  At the VA examination in December 2014, the Veteran stated that he developed sleep difficulty during military service.  He did not recall any specific details of care, diagnosis, or treatment at the time.  The Veteran reported that during military service, he noted that a few times, his fellow Marine would point out that he was snoring loudly and looked at him as if he "was asleep a lot of time."  He reported no care for sleep apnea during military service and sleep apnea was first diagnosed in about 1985-1986.  The Veteran also asserts that the sleep apnea was caused by an in-service head injury.  The December 2014 VA examination report indicates that the Veteran stated that while on active duty in the military in 1975-1976, he was performing war maneuvers at nighttime during an exercise when he charged his position and stood up and was then hit in the head with an entrenching tool on the right side of his forehead.  He stated that he was knocked unconscious for an unspecified period of time and had no memory of events after the injury.  His first memory was of awakening in Camp Lejeune Naval Hospital with a flap above his right eyebrow. He states that was hit in the head and dropped his eyelid and required stiches on upper right eye.  

At the Board video hearing in January 2014, the Veteran asserted that the sleep apnea was caused by an in-service head injury.  He stated that doing maneuvers, he was hit in the head with an entrenching tool and he fell unconscious for a short period of time.  He stated that he ended up having to get stitches and after that, he started getting the headaches.  He was stationed at Camp Lejeune and he was under maneuvers at night.  See the Board Hearing Transcript, page 4.  He stated that two or three days after that happened, they got him back to Camp Lejeune's hospital and that's where they stitched him up and checked for a concussion.  Id. at 5.  He stated that when he got back to the base hospital, he was stitched up and released back to duty.  Id. at 6.  The Veteran stated that sleep apnea was diagnosed in 1985.  Id. at 10. 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current sleep apnea first manifested many years after separation from active service and is not related to injury or event in active service.  

The service treatment records do not show symptoms, complaints, diagnosis, or treatment of sleep apnea.  Separation examination in October 1977 indicates examination of the lungs and chest was normal.  The Veteran separated from active service in November 1977.      

The first evidence of a diagnosis of sleep apnea is in 1999, over 20 years after service separation.  See the VA treatment records dated in 1999 including the May 1999 sleep study report which shows an assessment of severe obstructive sleep apnea.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is no competent medical evidence of record indicating that the current sleep apnea is related to injury or other event in active service.  As noted, the Veteran was afforded a VA examination in December 2014.  At the VA examination, the Veteran stated that he was seen at Cincinnati VAMC years after military discharge and obstructive sleep apnea was diagnosed after a sleep study was performed.  The VA examiner noted that a sleep study dated in May 1999 showed severe obstructive sleep apnea.  The Veteran was treated with CPAP and recalls using this device two times before stopping treatment.  The Veteran reported that he currently has poor sleep, apneic episodes of once every 60 seconds, snoring, and persistent daytime sleepiness.  He stated that his sleep apnea symptoms have worsened over time.  

After review of the claims file, consideration of the Veteran's report of symptoms, and examination of the Veteran, the VA examiner opined that it was less likely than not that the sleep apnea was incurred in or caused by military service or is otherwise related to military service or the cited in-service treatment.  The VA examiner stated that there was no nexus by which to link these conditions.  Service treatment records showed no complaints of, diagnosis of, or treatment for sleep apnea.  There was a single complaint of being sleepy after the onset of headache in October 1975 and he was treated with medication for tension headache that since resolved without residuals.  Separation exam in 1977 showed no diagnosis of headache or sleep apnea.  The VA examiner stated that the earliest medical evidence of sleep apnea was in September 1996, and a sleep study in May 1999 subsequently confirmed severe obstructive sleep apnea.  There was no evidence of chronicity of complaints or care for obstructive sleep apnea for about 19 years since military discharge.  

The VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not (less than 50 percent probability) caused by or made chronically worse by the Veteran's headaches since the weight of the medical literature does not support a nexus by which to link these conditions.  The VA examiner noted that morning headaches can be associated symptoms of sleep apnea.  However, there is no medical evidence to support that sleep apnea is caused by or made chronically worse by headaches due to any etiology.  Sleep apnea is a type of sleep disorder that is characterized by shallow breathing or pauses during sleep that is due to a collapsed or blocked airway during sleep.  Risk factors include obesity, gender, aging, genetic, and anatomical factors such as enlarged neck, tongue, or tonsils.  

The Veteran also asserts that the sleep apnea is due to an in-service head injury.  At the hearing before the Board in September 2013, the Veteran testified that during maneuvers at Camp Lejeune in 1975 or 1976, he was hit in the head with an entrenching tool and he fell unconscious for a short period of time.  He started that he ended up having to get stitches.  He testified that about two days after he continued with maneuvers after being hit in the head with the entrenching tool, he was transferred to the hospital where he was stitched up and was checked for concussion.  The Veteran reported that he did not know how long he was unconscious.  He reported that in the field he had his eyelid taped and wrapped up.  He reported that he had to have stitches above his eye, and he was released back to duty.  He reported that no line of duty investigation was ever done for this incident. 

The Veteran, as a lay person, is competent to describe observable symptoms such as pain and firsthand vents such as an observable injury.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that while the Veteran is competent to report sustaining a head injury in active service, the Board finds that such statements are not credible.  In weighing credibility, VA may consider bias, self-interest, consistency with other evidence of record, and desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498   (1995).

The Board finds that the Veteran's credibility is undermined by the fact that his own lay statements concerning the head injury are inconsistent and are not supported by the evidence of record including the lay and medical evidence generated at the time of service.  The Veteran's accounts of the head injury and the subsequent treatment are inconsistent.  He reported being hospitalized for two or three days and also reported just getting stitches at the hospital and being released.  The July 1997 VA examination report indicates that the Veteran reported being hit by a rifle butt and he was unconscious for two days.  He also reported falling 2 and 1/2 to 3 floors.  He also reported sustaining an aneurysm due to the head injury which is not documented in the medical evidence of record.    

The Board notes that the medical evidence generated during service does not establish that the Veteran sustained a head injury of such severity that he required hospitalization.  The October 1977 separation examination report indicates that the Veteran had a scar over the right eye.  However, the separation examination does not document any residuals of a head injury.  The December 2014 VA examiner stated that the service treatment records show no objective evidence of a head injury or residuals thereof.  

The Board finds that the service treatment records are more probative than the Veteran's lay statements made 20 years after service in connection with his claim for compensation benefits.  The lay and medical evidence generated at the time of the Veteran's period of service is highly probative.  These records and statements are contemporaneous with the Veteran's period of service and the time of the claimed head injury.  These records contain information that is inherently more reliable than information recorded at a later time, in this case, information recorded over 30 years after the event in question.  These records were generated contemporaneously with the Veteran's service, and therefore are felt to have greater probative value than assertions made more than 30 years after service and in conjunction with a claim for VA benefits.  Curry v. Brown, 7 Vet. App. at 68   (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

The Board also notes that the December 2014 VA examiner considered the Veteran's report of a head injury in active service and still concluded that the sleep apnea was not medically related in active service.  

The Veteran himself has related his sleep apnea to active service.  He also reported that during military service, he noted that a few times, his fellow Marine would point out that he was snoring loudly and looked at him as if he "was asleep a lot of time."  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  See Layno; supra; Kahana; supra.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is not shown to possess the type of medical expertise that would be necessary to opine regarding the onset and etiology of sleep apnea.  Further, the December 2014 VA examiner considered the report that the Veteran was observed snoring in active service and still concluded that the sleep apnea was not medically related in active service.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiner.  There is no competent medical evidence to establish that the sleep apnea first manifested in active service or is related to active service.  

The Board finds the weight of the competent and credible evidence shows that the sleep apnea did not manifest in service, first manifested many years after active service and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea, and the claim for service connection is denied.

Analysis: Service Connection for Headaches

The Veteran contends that he has a headache disorder that first manifested in active service.  The December 2014 VA examination report indicates that the Veteran stated that while on active duty in the military in 1975-1976, while performing war maneuvers at night time during an exercise, he was hit in the head with an entrenching tool on the right side of his forehead.  He stated that he was knocked unconscious for an unspecified period of time and had no memory of events after the injury.  His first memory was of awakening in Camp Lejeune Naval Hospital with a flap above his right eyebrow; he required stiches on upper right eye.  The Veteran indicated that he developed headaches after this head injury and his headaches continued during military service and at some point, he was seen for care, was treated with Imitrex shots, and was given light duty.  He states that his headaches worsened since then

Service treatment records show that the Veteran received medical treatment for headaches in October 1975, September 1976, and November 1976.  The October 1975 service treatment records indicates that the complaint of being sleepy after headaches over the eyes; he noticed this for the past 2 to 3 days.  The impression was tension headaches.  He was prescribed Darvocet.  The September 1976 service treatment records indicate that the Veteran complained of headaches.  A November 1976 ENT clinic consult record indicates that the veteran reported having one or two headaches a day.  He was referred to Optometry.  It was noted that he had the prescription for three years.  The November 1976 optometry record indicates that the Veteran had ocular headaches.  The October 1977 separation examination report indicates that examination of the head and neurologic system were norma.  A scar over the right eye was detected.  The Veteran separated from active service in November 1977.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current headaches disorder diagnosed as migraine headaches is not related to injury or event in active service and the tension headaches had resolved.   

The Board finds that a preponderance of the lay and medical evidence weighs against the claim for service connection for headaches on a presumptive basis.  As noted, separation examination in October 1977 indicates that physical examination of the head and neurologic system were normal.  The Veteran separated from active service in November 1977.  There is no competent evidence of a diagnosis of a headaches disorder compensable to 10 percent within one year from service separation. 

The first evidence of a migraine headaches was in the mid 1990's, which is over 20 years after active service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board also finds that the Veteran did not experience continuous symptoms of migraines in service or since service separation.  The service treatment records do not document chronic or recurrent headache symptoms.  The service treatment records indicate that the Veteran sought treatment for headaches on three occasions in October 1975, September 1976, and November 1976.  There is no documentation of medical treatment for headaches after November 1976.  

The Veteran provided lay statements that he had headache symptoms in active service or since service.  See the December 2014 VA examination report.  The Board finds that the Veteran's statements that he has had headaches in active service and since active service are competent but that these statements have limited credibility, and, therefore, have limited probative value.  The Board finds that the Veteran's statements have limited credibility because the statements are too general, lack detail, and were made in connection with a claim for compensation.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The weight of the competent and credible evidence establishes that the Veteran's headaches disorder in active service, diagnosed as tension headaches, had resolved and the current headaches disorder, migraine headaches is not related to injury, disease, or event in active service.  See the December 2014 VA medical opinion.  For these reasons, the Board finds that the weight of the competent and credible evidence establishes there were no chronic and continuous symptoms of the current migraine headaches in active service or for many years after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303 (b) is not warranted.  

The weight of the competent and credible evidence establishes that the Veteran's current migraine headaches disorder first manifested in the mid 1990's which is almost 20 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).

The weight of the competent and credible evidence establishes that the Veteran's current migraine headaches disorder is not related to injury, disease, or other event in active service.  The Veteran was afforded a VA examination in December 2014.  The Veteran stated that his headaches continued during military service and at some point, he was seen for care, was treated with Imitrex shots, and was given light duty and his headaches worsened since then.  He reported being seen by neurology at Cincinnati VAMC and the diagnosis was migraines.  He is treated with Imitrex shots about 2 times per week.  He reported that the migraines frequency was about 2 times per week and was partially relieved with Imitrex.  The VA examiner noted that there is no evidence of this medication in his CPRS treatment notes, but there is medication listed for mental health conditions and it was reported in psychiatric treatment records that the Veteran had headaches a few times per month, about weekly and some last for days. 

After review the claims file including the service treatment records and the Veteran's medical history, consideration of the Veteran's report of symptoms, and examination, the VA examiner determine that the diagnosis was migraine headaches.  The VA examiner stated that there was a history of tension headache during military service that has since resolved without residuals.  The VA examiner further noted that there is a remote history of closed head injury during military service with right eye laceration status post surgical repair that has since resolved without residuals and asymptomatic scar.  There is no evidence of posttraumatic headache after remote head injury.  There was nothing found in the evidence of record regarding any chronic headache syndrome or posttraumatic headache during military service.  The VA examiner opined that the migraine headaches was less likely than not (less than 50 percent probability) caused by or related to military service, to include as due to a head injury, or is otherwise related to military service or the cited in-service treatment.  The VA examiner stated that there was no nexus by which to link these conditions and the weight of the medical literature does not support that the Veteran's current migraine headaches are related in any way to his complaints of headaches or head injury during military service.  The VA examiner noted that the service treatment records showed no complaints of, diagnosis of, or treatment for migraine headaches.  There was a single episode of headache complaint in October 1975 and the diagnosis and treatment was for tension headache that has since resolved without residuals.  

Regarding the Veteran's assertion that the head injury led to the headaches, the VA examiner indicated that there was no evidence of complaints, diagnosis, or treatment found relating to remote head injury during military service.  The Veteran reported a remote history of closed head injury with questionable concussion and facial injury requiring laceration repair to right eye.  The VA examiner further noted that there was no evidence of chronic residuals found at time of military discharge or in post-military treatment records. 

The VA examiner cited to the statement by Dr. C. dated in July 1997 at VA examination that the Veteran's history of closed head injury had "resulted in chronic migraine headaches" and that a presumed brain aneurysm via imaging test was the cause of his migraine headaches.  The VA examiner found that this statement is not supported by the medical evidence available.  There was evidence found based on imaging tests in 2008 that showed no brain aneurysm was present.  There was no evidence for any chronic migraine headaches or other chronic headache syndrome resulting from closed head injury that occurred about 19 years ago.  Separation exam in 1977 showed no diagnosis of any migraine headaches, chronic headache syndrome, or head injury/concussion.  The VA examiner noted that the earliest medical evidence of migraines was in September 1996 and there was no evidence of chronicity of complaints or care for migraine headaches for about 19 years since military discharge.  The VA examiner stated that nothing was found to link his current migraine headaches to any complaints, diagnosis, or treatment for headaches due to any etiology during military service. 

The Board finds the 2014 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Such factors are apparent in the 2014 VA medical opinion.

The Veteran has made assertions that the migraine headaches first manifested in active service.  The Veteran, as a lay person, is competent to report observable symptoms such as pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board cannot rely on the Veteran's lay assertion as to medical causation because he is not shown to possess the type of medical or scientific expertise that would be necessary to opine regarding the diagnosis and onset of migraines headaches.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the in-service injury or disability led to the development of migraines headaches falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of a medical diagnosis and causation in this matter involves complex medical and scientific issues.  It is not shown that the Veteran has such expertise to render a medical diagnosis or opinion.

The Board finds the weight of the competent and credible evidence shows that the migraines did not manifest in service, first manifested over 20 years after active service and are not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for headaches to include migraines and the claim for service connection is denied.


3.  Increased Ratings for Left Knee Arthritis and Instability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

Diagnostic Code 5003 (degenerative arthritis), states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5256, ankylosis of the knee, a 30 percent rating is warranted for knee ankylosis in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257 (other impairment of the knee), a 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  

In July 2008, the Veteran filed a claim seeking a rating in excess of 10 percent for his service-connected left knee disability.  A 10 percent rating is currently assigned to the left knee arthritis under Diagnostic Code 5010 prior to December 30, 2014 based upon the findings of painful or limited, noncompensable motion of the left knee.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology); Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011)..  

A 20 percent rating is currently assigned to the left knee arthritis under Diagnostic Code 5060, limitation of flexion, from December 30, 2014, and a 20 percent rating is currently assigned under Diagnostic Code 5061, limitation of extension, from December 30, 2014 based upon the findings of the December 2014 VA examination.  

A 10 percent rating is currently assigned to the left knee instability under Diagnostic Code 5257 based upon the findings of mild instability in the left knee. 

Based upon a review of the evidence, the Board concludes that a rating in excess of 10 percent for the service-connected left knee arthritis is not warranted prior to December 30, 2014.  

A March 2008 VA orthopedic surgery note indicates that the Veteran reported having constant knee pain.  Examination revealed that the knees were stable and there was full range of motion.  The impression was bilateral medial compartment arthritis right worse than left.  

A March 2009 VA treatment record indicates that the Veteran reported that he has had progressive pain in his knees now resulting in severe disability.  His pain is described as being localized to the medial femur and tibia at the joint line and also at the infrapatellar region.  The Veteran noted frequent grinding, clicking and even locking.  He noted marked instability of his bilateral knees and he stated that he must wear hinged knee braces at all times to help with his instability.  He reported that he experiences falls and buckling of his knees even while he is in his braces and he uses supportive knee sleeves at night in order to help with his pain and swelling.  Physical examination revealed no bilateral knee effusion.  There was positive pain with McMurray test bilaterally.  There was negative Lachman and anterior and posterior drawer.  There was pain with bilateral patellar grind.  There was exquisite medial joint line tenderness more on the right than the left.  Range of motion of the left knee was zero degrees to 135 degrees.   

The VA examination report dated in August 2009 indicates that the Veteran reported a constant, aching left knee pain that is 9 on a scale of 1 to 10.  After hydrocodone, the pain is reduced to 7 on a scale of 1 to 10 but then gradually it increases.  The Veteran complained of left knee weakness, stiffness, swelling, and redness; the left knee will give out "a few times a day."  On occasion he will fall and he also experiences locking a few times a day.  The Veteran experiences flare-ups of the left knee pain about once a day lasting one-half hour where the pain is increased to 10 on a scale of 1 to 10.  The Veteran does not know the cause of the flare-ups.  He wore a very hard plastic cloth thrust brace on the left knee.  He has no episodes of dislocation or recurrent subluxation in the knee.  The Veteran is independent in his activities of daily living.  The knee pain is increased if he walks for more than 50 feet; if he sits in one position for more than 10 minutes; or if he stands for more than one half hour.  The knee pain is increased with bending, but he is comfortable lying down.  

Physical examination of the left knee reveals range of motion of flexion from zero degrees to 120 degrees.  Following repeated movement against a resistance, the left knee flexion was zero degrees to 110 degrees.  When measured 15-20 minutes later, knee flexion was again zero degrees to 120 degrees.  The left knee extension was a full zero degrees.  There was some transient reduction in left knee flexion following use, but within 15-20 minutes flexion had returned to pre-exercise levels.  There was decreased range of motion due to pain.  There was slight tenderness to pressure over the joint line of the left knee, medial and lateral.  The knee joint was stable with no anterior and posterior, medial or lateral laxity, and McMurray's test was negative.  There was decreased strength of knee flexion and extension bilaterally to 4/5 and there was crepitation noted on movement of the left knee.  There were good pedal pulses and no pedal edema.  X-ray examination in April 2008 revealed degenerative changes. 

VA orthopedic consult note dated in June 2012 indicates that on examination of the left knee, there was no effusion or edema.  There was tenderness to palpation over the anterior knee and to a lesser extent, over the lateral joint line.  It was noted that examination was difficult due to patient guarding.  Range of motion of the left knee was zero degrees to 110 degrees.  Strength in the knee was 5/5.  The Veteran walked very stiff-legged with a wide stance that he attributed to his back pain.  X-ray examination revealed mild osteoarthritis of the left knee.  He was ordered a new brace for his left knee.  There are no other orthopedic notes or complaints of a left knee condition found after this visit. 

The VA examination report dated in February 2013 indicates that the Veteran reported having constant pain in the left knee and the knee swells, changes colors (blue), gives out, and causes him to fall if he cannot find a place to lean or sit as he "cannot stand long or walk too far."  He stated that he wore a Bledsoe thruster brace on the left knee.  Range of motion was flexion from zero degrees to 60 degrees.  Objective painful motion began at 60 degrees.  Extension was to zero degrees with no objective evidence of painful motion.  Range of motion after repetitive testing was the same.  The functional impairment to of the left knee was manifested by less movement than normal and pain on movement.  There was tenderness and pain to palpation for joint line and soft tissue on the left knee.  Muscle strength in the left knee was 5/5.  Joint stability test in the left knee was normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have a meniscal condition in the left knee.  

The VA examiner noted that the Veteran initially exhibited an overly exaggerated response to light touch of the left knee by jerking motions of the left lower extremity when measuring his scars, and this exaggerated response continued for the remainder of the examination.  While measuring range of motion and examination of the left knee, the Veteran continually panted and grunted.  The VA examiner indicated that he believed that the Veteran did not demonstrate his full potential during the examination regarding range of motion measurements as he was noted to flex the left knee at least 80 degrees when putting on his left shoe after the examination.  There was no evidence of atrophy of the left quadriceps muscle.   

An October 2013 VA primary care note indicates that the left knee had small effusion and near full range of motion but he could not quite fully extend.  There was no warmth or erythema.   

Based upon a review of the evidence, the Board concludes that a rating in excess of 10 percent for the service-connected left knee arthritis is not warranted prior to December 30, 2014.  In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The weight of the evidence shows that the Veteran has demonstrated flexion of the left knee beyond 30 degrees on every occasion range of motion has been tested during the time period prior to December 30, 2014 and the range of motion testing considered functional loss due to pain.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5260 is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent or higher disability evaluation is warranted for extension limited to 10 degrees or more.  The evidence shows that prior to December 30, 2014, there was full extension of the left knee.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5261.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The Board finds that the Veteran's current 10 percent disability rating for the left knee arthritis assigned prior to December 30, 2014 takes into consideration and incorporates the functional loss and impairment due to pain and flare-ups.  The left knee disability has not been shown to produce additional impairment of extension or flexion due to pain or functional loss that would warrant ratings higher than 10 percent.  See DeLuca; supra.  As noted, the Veteran has full extension in the left knee and the flexion of the knee is well beyond 30 degrees when considering pain and functional loss.  The current functional impairment of the left knee and the symptoms of pain are encompassed in the 10 percent rating under Diagnostic Codes 5010, 5260.   

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40  and 4.45 is not warranted.  Additionally, because the Veteran is already receiving the minimum compensable rating for pain, 38 C.F.R. § 4.59 is not applicable. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation prior to December 30, 2014.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  There is no evidence of ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not for application.  

The Board also finds that a separate rating is not warranted under either Diagnostic Code 5258 or 5259.  Diagnostic Codes 5258 and 5259 address meniscus injuries and symptoms which is not shown by the evidence of record.  

In summary, for these reasons, the Board concludes that a disability evaluation in excess of 10 percent for the service-connected left knee arthritis is not warranted at any time during the appeal period prior to December 30, 2014, and the claim for a higher rating is therefore denied. 

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board notes that a separate 10 percent rating is currently assigned to the left knee disability under Diagnostic Code 5257 and this rating is discussed in detail below.  A separate compensable rating for limitation of extension of the left knee pursuant to VAOPGCPREC 9-2004 is not for application for the appeal period prior to December 30, 2014 because there has been full extension of the knee.  

In conclusion, the Board finds that the assignment of a disability rating in excess of 10 percent is not warranted at any time prior to December 30, 2014 for the left knee arthritis, and the claim for a higher rating is denied.  The preponderance of the evidence is against the Veteran's claim for an increased schedular rating for the left knee disability prior to December 30, 2014 and the claim is denied.

Based upon a review of the evidence, the Board concludes that ratings in excess of 20 percent for the service-connected left knee arthritis under Diagnostic Code 5260, limitation of flexion, and Diagnostic Code 5261, limitation of extension, are not warranted from December 30, 2014.  

The December 30, 2014 VA examination report indicates that the Veteran described his left knee symptoms as excruciating pain, swelling, giving out, locking up, and tenderness to the touch.  He reported that his left knee pain was a constant 8-9/10 and may increase at times doing nothing or at random times.  He stated that his left knee stays swollen and this lasts all day, and his left knee gives out several times per day and has fallen in the past.  He reported locking up of left knee several times per day.  

Physical examination revealed that left knee flexion was zero to 25 degrees.  Extension was 25 degrees to 15 degrees.  The VA examiner noted that the Veteran has decreased range of motion left knee with poor effort, pain limitation, apprehension, and guarding when formally observed during the examination.  The VA examiner stated that the Veteran holds his left knee stiffly and at a flexion contracture of about 20 degrees while sitting or lying on exam table.  The VA examiner noted that the Veteran had increased range of motion left knee when not formally observed near the end of the examination with left knee flexion to about 60-65 degrees during standing and walking.  The VA examiner stated that there was pain noted on exam and it caused functional loss.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The VA examiner stated that there was tenderness to palpation of left knee anteriorly over patellofemoral joint and medial joint greater than lateral joint line, although there is exaggerated pain response to light touch over entire left knee.  Range of motion after three repetitions was flexion was from zero degrees to 20 degrees and extension was 20 degrees to 15 degrees.  The VA examiner stated that pain significantly limited functional ability with flare-ups.  On examination, muscle strength of left knee flexion was 3/5 and left knee abduction was 4/5.  The VA examiner noted that there was pain limited but not true weakness in the left knee and poor effort by the Veteran with strength testing.  

Physical examination revealed that there was mild recurrent swelling or effusion of the left knee.  There was no lateral instability or recurrent subluxation.  The VA examiner started that the he was unable to perform any joint stability testing due to the Veteran's exaggerated pain response, pain limitation and voluntary guarding of left knee due to pain.  The VA examiner was unable to perform meniscal testing and squatting secondary to his pain limitation and guarding.  Gait was slow and stiff with a marked left-sided limp and use of cane on right hand.  The Veteran used a knee brace on left side.  The Veteran was able to bend the knee minimally when standing or sitting when formal observed during exam.  When not formally observed, he demonstrates ability to sit and rise from seated position and bends his left knee to about 60-65 degrees during standing or walking.  There is exquisite tenderness to palpation of left knee with light palpation and elicitation of exaggerated pain response with any increased pressure during palpation.  It was noted that the Veteran needs assistance with cane during ambulation or when arising from a seated position.  He was unable to attempt any squatting due to pain.  

The diagnosis is left knee degenerative joint disease.  The VA examiner indicated that there were subjective complaints of left knee pain with an exaggerated pain response that is out of proportion to any objective physical examination or radiological findings.  The VA examiner stated that specifically, the Veteran's range of motion of the left knee today is greatly inconsistent with prior examination efforts during treatment examinations that have been documented and is not felt to represent his true range of motion of the left knee.  The VA examiner noted that the Veteran appears to have significant limitation of motion of the left knee with flexion and extension due to his overall poor effort, pain limitation, and apprehension and guarding on examination.  The VA examiner further noted that the Veteran appears to have a marked improvement in pain and limitation of motion of the left knee with flexion and extension when he is not formally observed during the examination, including when donning or doffing his shoes or clothes.  The Veteran gives poor effort on examination due to his pain limitation involving the left knee, and thus his service-connected left knee instability was not able to be formally assessed on physical examination.  There appears to be no evidence of left knee instability on his orthopedic treatment examinations or on his prior VA orthopedic examination in February 2013.  

The VA examiner opined that it is more likely than not (greater than 50/50 probability) that pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that there is additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups."  The VA examiner opined that it is less likely than not (less than 50/50 probability) that weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that there is no additional limitation due to weakness, fatigability or incoordination with no change in the baseline range of motion due to "pain on use or during flare-ups."  

VA treatment recorda dated after December 30, 2014 show that in July 2015, the veteran reported that his left knee pain was stable and he was managing okay with the knee brace.  

The weight of the evidence shows that the Veteran has demonstrated flexion of the left knee beyond 15 degrees on range of motion testing on VA examination on December 30, 2014 and thereafter.  In order for a disability evaluation in excess of 20 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 15 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5260 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

In order for a disability evaluation in excess of 20 percent to be assigned under Diagnostic Code 5261, extension must be limited to 20 degrees or more.  The evidence shows that from December 30, 2014, extension of the left knee was limited to 15 degrees.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The Board finds that the Veteran's current 20 percent disability ratings for the left knee arthritis assigned for limitation of flexion and limitation of extension take into consideration and incorporate the functional loss and impairment due to pain and flare-ups.  The Board recognizes that the December 2014 VA examiner opined that it is more likely than not (greater than 50/50 probability) that pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that there is additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups."  However, the Board finds that the Veteran is already being compensated for his functional impairment in the currently assigned 20 percent ratings even during flare-ups, and the evidence does not support additional functional loss of motion of the left knee.  Interestingly, the December 2014 VA examiner stated that the Veteran's subjective complaints appeared to be "out of proportion" to the objective examination findings and the Veteran displayed "poor effort" during the examination.  The December 2014 VA examiner stated that the Veteran gives poor effort on examination due to his pain limitation involving the left knee.  Further, subsequent VA treatment records dated in 2015 show that the left knee pain was stable.  For these reasons, the Board finds that a higher rating is not warranted on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and the Board finds that the Veteran is adequately compensated for functional loss due to pain in the left knee.  

The December 2014 VA examiner also opined that it is less likely than not (less than 50/50 probability) that weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that there is no additional limitation due to weakness, fatigability or incoordination with no change in the baseline range of motion due to "pain on use or during flare-ups."  For these reasons, the Board finds that a higher rating is not warranted on the basis of functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation from December 30, 2014.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  There is no evidence of ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not for application.  The Board also finds that a separate rating is not warranted under either Diagnostic Code 5258 or 5259.  Diagnostic Codes 5258 and 5259 address meniscus injuries and symptoms which is not shown by the evidence of record.  

In summary, for these reasons, the Board concludes that disability evaluations in excess of 20 percent under Diagnostic Codes 5260 and 5261 for the service-connected left knee arthritis are not warranted at any time during the appeal period from December 30, 2014.  The preponderance of the evidence is against the Veteran's claim and the claim for a higher rating is therefore denied. 

The Veteran asserts that a higher rating is warranted for the service-connected left knee instability.  The RO assigned a 10 percent disability rating to the service-connected left knee instability under Diagnostic Code 5257. 

In applying the law to the existing facts, the Board finds that the evidence is against the assignment of a rating in excess of 10 percent for the service-connected left knee instability under Diagnostic Code 5257.  The weight of the competent and credible evidence does not establish moderate or severe impairment, subluxation, or instability of the left knee at any time during the appeal period.  See the VA examination reports dated in August 2009, February 2013, and December 2014, and the VA treatment records.    

In summary, for these reasons, the Board concludes that a disability evaluation in excess of 10 percent under Diagnostic Codes 5257 for the service-connected left knee instability is not warranted at any time during the appeal period.  The preponderance of the evidence is against the Veteran's claim and the claim for a higher rating is therefore denied. 

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected left knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's left knee disability reasonably describe and assess the Veteran's disability levels and symptomatology.  The Veteran's service-connected left knee disability is manifested primarily by pain and limitation of motion, all of which are symptoms that are specifically addressed in the schedular rating criteria.  The level of severity of the Veteran's knee disability is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe knee symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran raised entitlement to TDIU during this appeal and the TDIU claim was denied in a February 2010 rating decision.  The Veteran did not appeal this determination and the Board finds that TDIU has not been raised since that decision.  
















	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for headaches is denied. 

Entitlement to a disability rating in excess of 10 percent for left knee arthritis prior to December 30, 2014, and in excess of 20 percent for left knee arthritis limitation of flexion and in excess of 20 percent for left knee arthritis limitation of extension from December 30, 2014, is denied.   

Entitlement to a disability rating in excess of 10 percent for left knee instability is denied. 



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


